DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13 and 14 have been made dependent on claim 1 and will be examined at this time.  Claims 5-9 have been withdrawn by the Examiner as being to non-elected species, and claim 15, has been withdrawn by Applicants, as being to a non-elected species.  
Claims 1-4, 10-20 are pending, and in claim 14,  the species, Stevia has been elected and is pending,  and claims  5-9,  have been withdrawn.   
In claim 14, the species,  Siraitia and Paulina and Cannabis have been withdrawn, due to a non-elected species.  
CLAIM OBJECTIONS
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 12, 13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104509907  in view of Fermentation – informational reference) and Lemon-grapefruit Vinegar.  
CN 104509907 discloses a beverage of  fermented vinegar.  The composition contains an aqueous fermented vinegar  with a different taste of fermented vinegar different from the taste of juice and oligosaccharide used as raw materials. The beverage contains plant fermented raw liquid, vegetable juice, honey, oligosaccharide and water and acidity regulator, essence and preservative (abstract).  The aqueous extract of a plant is considered to be vinegar (i), and the organic acid produced by the fermentation is acetic acid (official notice is taken of this).  The consortium of bacteria and yeast is considered to be microorganism strains, and yeast which cause fermentation of the liquid (0007, 0008, 0010, 0054 KWIC numbering).  Claim 1 differs from the reference in the limitation as to the composition having an organoleptic defect before fermentation.  However, this is a process limitation in a composition claim and is not given weight.  Even so, it would have been within the skill of the ordinary worker to use various types of food, even containing a defect, and expect that the high acidity of vinegar would remove any bad taste, since any sugars, starches and carbohydrates found in  the food are converted to alcohol and preserving acid (acetic acid) by fermentation (Fermentation – informational reference).   Also, Lemon-grapefruit Vinegar  doesn’t mention any bitter tastes.  Therefore, it would have been obvious to make a fermented plant composition containing the claimed ingredients as disclosed by CN ‘ ‘907 which have been fermented with bacteria and yeast in which the sugars starches and carbohydrates are converted to alcohol or acid, which doesn’t have a bad taste as disclosed by Lemon-grapefruit Vinegar and Fermentation in the composition of CN ‘907.  
One of ordinary skill in the art before the filing date of the claimed invention  would have been motivated to remove an unacceptable taste in a beverage, since fermentation has been shown to do this as shown by Lemon-grapefruit Vinegar.
One of ordinary skill in the art before the filing date of the claimed invention  would have had an expectation of success in removing the bitter taste by fermentation, since a fermented  composition of the claimed ingredients has been shown by CN’907, and fermentation by the reference to Lemon-grapefruit Vinegar disclosed that fermenting lemons and grapefruit made a vinegar where no bitter taste were mentioned, so that one would expect that the fermentation process as in CN ‘907 had removed the bitter or sour taste of lemons and grapefruit.
Claim 2 further requires particular organic acids.  The reference to CN ‘907 discloses the composition of a vinegar beverage, where vinegar contains acetic acid. 

Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104509907  in view of Fermentation  (informational reference) and Lemon-grapefruit Vinegar as applied to claims 1 and 2, 11-20 above, and further in view of Nishihashi et al. (4,590,160).
Claim 3 further requires that the plant is Stevia.  Nishihashi et al. discloses  a process of converting an extract of stevia leaves into steviosides by fermentation (col. 2, lines 16-24).   The reference also discloses a process and composition where a stevioside derivative in aqueous solution is reacted in the presence of microorganisms to make a stevioside derivative which is odor-free powder with no bitter or astringent taste which is soluble in water, and can be used in any required ratio which can be used in a beverage (col. 11, lines 29-33 and lines 34-70).  The composition can contain bacteria and yeasts (col. 4, lines 34-51).    Therefore, it would have been obvious to ferment stevia in the process of the combined references as above to remove unwanted organoleptic defects (UOD’s), such as bitterness and astringency, as disclosed by Nishihashi et al.   One would have been motivated to remove the unwanted UOD’s, since they are not acceptable to the consumer, and one would have had an expectation of success, since Nishihashi et al. disclosed that by fermentation a sweetener was made which could be used in a beverage was made which did not have the organoleptic defects of the original stevia.  
Claim 4 further requires that the fermented plant composition has 15% more Reb A and or at least 15% of stevioside  in the aqueous extract of the plant.  Nishihashi et al.  discloses fermenting with yeast and malt extract and glucose with 0.5 g of purified stevioside to make a resulting reaction mixture of stevioside and rebaudiosides C and A and stevioside resulting in the B-1,3-glucosylation of about 25% of stevioside to give an improved sweetener.  Even though amounts are not cited in the end product, 25% of stevioside was converted making it probable that Reb A was present in amounts more than the starting mixture  (col. 24, lines 30-60).  The use of B-1, 3, glucosyl transferase results in making Reb A.  (col. 12, lines 35-63).  The reference discloses this reaction makes for derivatives which have no bitter or astringent taste ( col. 11, lines -25).  
 CN ‘907 discloses as in claim 13, a process of making a plant fermentation beverage by making a stock solution containing lactic acid, bacteria, other microorganisms, and yeast, and fermented acetum (Official notice is taken that acetum is vinegar made from apples or fruit), The reference discloses that various fruits are fermented with a microbial strain of yeast, and bacteria, and sugar which is metabolized by yeasts (page 19, first paragraph).  Claim 13 differs from the reference in the use of the aqueous extract of the plant having an organoleptic defect prior to fermentation.  Stevia has problems of bitterness and unpleasant aftertaste whose steviosides are improved by fermentation (col. 1, lines 50-60 , Nishihasha et al. ).  
Stevia is disclosed by Nishihashi et al. (abstract and col. 1, lines 50-58) as in claim 14
Claim 15 further requires an aqueous extraction of the plant and claim 16 removing the consortium and 17, filtering, sterilizing or pasteurizing the plant composition and claim 18, maintaining  the relative concentration of components after steep C.  CN ‘907 discloses an aqueous extract of the plant is done by the process of selecting ripe fruit, adding pectase, and low temperature hydrolysis and filtering and clarification and adjustment of the ph., then adding wine yeast, and fermenting (Embodiment 2, section 2).  Sterilizing or pasteurizing is disclosed in CN ‘907, page 14, lines 11, 12.  Nothing is seen that the relative concentrations are not maintained (page 14 , CN ‘907).   
A plant beverage as in claim 19 is disclosed as above, page 18, (embodiment 4, page 18, first paragraph of CN ‘407.  Vinegar is considered to be a food as in claim 20 , which is well known to be used on foods (Official Notice).  



Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN 104509907  in view of Fermentation – informational reference) and Lemon-grapefruit Vinegar as applied to claims as above, and further in view of Hur et al.  (Effect of fermentation on the antioxidant activity in plan-based foods).  
Claim 10 requires that the fermented plant has increased alcohol and increased antioxidant.  However,  as the composition has been disclosed as to being a product of fermentation of plant material, it is seen that various ingredients have increased using fermentation.  Alcohol a is very well known product as in making beer depending on the composition.   Also, Hur et al. discloses that fermentation can cause an increase in antioxidant activity due to an increase in the amount of phenolic and flavonoid compounds (Page 11, lines 18-35).  Therefore, it would have been obvious to make a fermented plant composition having increased antioxidants  as disclosed by Hur et al., and alcohol due to the fermentation in the composition and process of the combined references, since compounds are made which have antioxidant activity and alcohol can be made.  One would have been motivated to increase the alcohol and antioxidant composition in a fermentation composition of plant extracts, so that each can perform its known preserving characteristics.  One would have an expectation of success to make these ingredients, since the fermentation process has been disclosed with the claimed ingredients which would have produced these ingredients as confirmed by Hur et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 10-21-22
.